Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed May 20, 2021 has been entered.
Claims 1-4 and 6-10 remain pending in the application. Claim 5 is canceled.
Applicant’s amendments to the Claims have overcome all of the objections to the Drawings, Specification, and Claims, all of the 112(a) rejections, and all of the 112(b) rejections previously set forth in the Non-Final Office action mailed November 20, 2020.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10, Ln. 4 recites, "on modular reference base", which is grammatically incorrect. It appears that this limitation should read "on the modular reference base" to be grammatically correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, Ln. 2 recites, “the at least one analyzer system”. However, Claim 1 previously establishes that there are at least two analyzer systems. For purposes of compact prosecution, the above limitation has been examined as, “the at least two analyzer systems”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Malterer et al. (US Pub. No. 2003/0215357; hereinafter Malterer; already of record) in view of Pollack et al. (US Pub. No. 2015/0064802; hereinafter Pollack).

Regarding claim 1, Malterer discloses a system for arranging multiple analyzer systems (Abstract, [0041]-[0045], [0070]-[0071], …each shelf module will be referred to as having at least one mechanism thereon…the mechanisms will…analyze or measure something with regards to the samples, Fig. 6, the system is capable of arranging multiple analyzer systems). The system comprises:
([0051], …a shelf module can slide on drawer guides 106…Drawer guides 106 can also allow an operator to slide a shelf module out to an extended position for cleaning, servicing, or loading/unloading as shown in FIG. 17, see Fig. 4 at guides 106, [0061], [0065]-[0067], see Fig. 3 at transfer device 120, see Fig. 9 at robot arm 1001 as transfer device 120 capable of moving in all three dimensions). 
	At least one supply device for each of the at least two analyzer systems ([0051], see Fig. 4 at guides 106, [0061], [0065]-[0067], see Fig. 3 at transfer device 120, see Fig. 9 at robot arm 1001 as transfer device 120 capable of moving in all three dimensions). 
	The modular reference base comprises: 
	a guide and rail system to individually remove the at least two analyzer systems from the modular reference base while the supply device for each analyzer system remains in a fixed position on the modular reference base ([0051], see Fig. 4 at guides 106, the guides are capable of removing the analyzer systems from the modular reference base, see Figs. 2, 3, 9, transfer device 120 is shown to be in fixed position in relation to guides 106). 
	Malterer fails to explicitly disclose:
at least one separate supply device for each of the at least two analyzer systems, each separate supply device being configured to transport samples or material for processing of samples to an analyzer system arranged in the modular reference base.
	Pollack is in the analogous field of sample transportation in clinical analyzers (Pollack [0002]). Pollack teaches at least one separate supply device for each of at least two analyzer (Pollack; [0064], see Fig. 3A at analyzer modules 205, 205A, and 205B, each having internal paths 210, 210A, and 210B respectively, to allow for internal independent queueing of samples within each analyzer module). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least two analyzer systems on the modular reference base in the system of Malterer by including at least one separate supply device for each of at least two analyzer systems, each separate supply device being configured to transport samples or material for processing of samples to an analyzer system arranged in modular reference base as in Pollack. Pollack teaches that separate supply devices will allow for each analyzer module to have greater control and independence over samples to be processed (Pollack [0064]).
	Note: The instant Claims contain a large amount of functional language (ex: “for arranging at least two analyzer systems …”, “being configured to transport samples or materials for processing of samples to an analyzer system arranged in said modular reference base…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, modified Malterer discloses the system of claim 1. Modified Malterer further discloses that the reference base comprises a power and data connection in form of a dock-connection (Malterer [0058]-[0060], connection plug 108).

Regarding claim 3, modified Malterer discloses the system of claim 1. Modified Malterer fails to explicitly disclose that the at least one supply device is a track device for transporting samples and/or material for processing of samples to the at least one analyzer system.
	Pollack further teaches supply devices that are track devices for transporting samples and/or material for processing of samples to the at least one analyzer system (Pollack; [0064], see Fig. 3A at analyzer modules 205, 205A, and 205B, each having internal paths 210, 210A, and 210B respectively, which are made of track segments, to allow for internal independent queueing of samples within each analyzer module). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of modified Malterer to include supply devices that are track devices for transporting samples and/or material for processing of samples to the at least one analyzer system as in Pollack. Pollack teaches that track devices will allow for each analyzer module to have greater control and independence over samples to be processed (Pollack [0064]).

Regarding claim 4, modified Malterer discloses the system of claim 3. Modified Malterer fails to explicitly disclose that the track device comprises a guide and rail system to supply the at least one analyzer system with samples and/or material for processing samples.
	Pollack further teaches a track device comprising a guide and rail system to supply the at least one analyzer system with samples and/or material for processing samples (Pollack; [0064], see Fig. 3A at analyzer modules 205, 205A, and 205B, each having internal paths 210, 210A, and 210B respectively, which are made of track segments, to allow for internal independent queueing of samples within each analyzer module, [0119], the track may provide rails for guiding the carrier along a single dimension). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of modified Malterer to include a track device comprising a guide and rail system to supply the at least one analyzer system with samples and/or material for processing samples as in Pollack. Pollack teaches that a guide and rail system can be used to transport a carrier along a single dimension (Pollack; [0064], Fig. 3A, [0119]).

Regarding claim 6, modified Malterer discloses the system of claim 3. Modified Malterer fails to explicitly disclose that the track device is connected to an input/output device.
	Pollack further teaches that the track device is connected to an input/output device, the input/output device having an access for loading and unloading samples and/or material for processing samples (Pollack; [0055], one periphery lane can act as an input lane for samples, while the other periphery lane can act as an output lane for samples, [0064], see Fig. 3A at periphery track segments 206, 206A, 206B, 208, 208A, 208B for internal paths 210, 210A, 210B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of modified Malterer to include that the track device is connected to an input/output device, the input/output device having an access for loading and unloading samples and/or material for processing samples as in Pollack. Pollack teaches that an input/output device can allow for samples to be moved to various interaction points for processing (Pollack [0055]).

Regarding claim 7, modified Malterer discloses the system of claim 6. Modified Malterer further discloses that the input/output device has an access for loading and unloading samples and/or material for processing samples (see Claim 6 above at Pollack teaching the input/output device in [0055], [0064], Fig. 3A).

Regarding claim 8, modified Malterer discloses the system of claim 6. Modified Malterer further discloses the input/output device (see Claim 6 above at Pollack teaching the input/output device in [0055], [0064], Fig. 3A).
	Modified Malterer fails to explicitly disclose that the input/output device is connected to liquid reservoirs for providing liquids necessary for processing samples in the same embodiment.
However, in an alternate embodiment Malterer teaches a device that is connected to liquid reservoirs for providing liquids necessary for processing samples (Malterer; [0090]-[0091], FIG. 11 shows an embodiment of a pipetting shelf module 1000. A pipetting shelf module 1000 will generally include a transfer facilitator 220 and a series of stations for acting on the physical object as its on-board mechanisms. In this case there are the stations 1001 and 1003. Station 1001 comprises a dispensing manifold for dispensing reagents into microtiter plates 121 and station 1003 comprises a pipetter for pipetting. The transfer facilitator 220 comprises a conveyor moving six plate positions 1005 through the two stations.  The pipetting shelf module 1000 also includes an on-board resource supply 1009 of reagents which may, in an embodiment, be maintained at specific temperatures, pressures, or other environmental factors either in conjunction with the rest of the pipetting shelf module 1000 or on their own. Temperature alteration of the reagents may be accomplished by the pipetting shelf module 1000 being provided with chilled or heated water from the central control system 183 which is then used to alter the temperature of reagent enclosure 1008 specific to this shelf module…five sample microtiter plates…). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the input/output device in the system of the primary embodiment of modified Malterer so that the input/output device is connected to liquid reservoirs for processing of samples as taught in an alternate embodiment of Malterer. The motivation would have been that Malterer teaches liquid reservoirs for controlling temperature and pressure of reagents prior to mixing into sample microtiter plates ([0090]-[0091]). Therefore, the liquid reservoirs can be used to ensure that the liquids are maintained at conditions suitable for mixing with samples.

Regarding claim 9, modified Malterer discloses the system of claim 1. Modified Malterer further discloses that the modular reference base is configured to arrange analyzer systems of different size (Malterer; [0072], [0089], Further, the only limitation on benchtop laboratory instruments which may be included are those limited by the dimensions of shelf support structure 100 allowing virtually any process which could be performed on a bench top surface, to be performed in the shelf support structure 100 providing the shelf support structure 100 is appropriately sized and/or arranged.).

Regarding claim 10, Malterer discloses a method for arranging multiple analyzer systems (Abstract, [0041]-[0045], [0070]-[0071], …each shelf module will be referred to as having at least one mechanism thereon…the mechanisms will…analyze or measure something with regards to the samples, Fig. 6). The method comprises the steps of 
	providing a modular reference base ([0040], see Fig. 2 at shelf support structure 100) and 
	arranging at least two analyzer systems on the modular reference base ([0040], [0051], …a shelf module can slide on drawer guides (106)…Drawer guides 106 can also allow an operator to slide a shelf module out to an extended position for cleaning, servicing, or loading/unloading as shown in FIG. 17, see Fig. 2 at guides 106 for shelf modules, [0070]-[0071]). 
	Arranging at least one supply device for each of the at least two analyzer systems onto the modular reference base ([0061], [0065]-[0067], see Fig. 2 at transfer device 120, see Fig. 9 at robot arm 1001 as transfer device 120 capable of moving in all three dimensions). 
	Removing at least one analyzer system from the modular reference base on a guide and rail system of the modular reference base ([0051], Drawer guides 106 can also allow an operator to slide a shelf module out to an extended position for cleaning, servicing, or loading/unloading, see Fig. 2 at guides 106). 
	Keeping the at least one supply device for the removed analyzer system in a fixed position on the modular reference base (see Figs. 2, 3, 9, transfer device 120 is shown to be in fixed position in relation to guides 106).
	Malterer fails to explicitly disclose at least one separate supply device for each of the at least two analyzer systems.
(Pollack; [0064], see Fig. 3A at analyzer modules 205, 205A, and 205B, each having internal paths 210, 210A, and 210B respectively, to allow for internal independent queueing of samples within each analyzer module). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least two analyzer systems in the method of Malterer by including at least one separate supply device for each of at least two analyzer systems as in Pollack. Pollack teaches that separate supply devices will allow for each analyzer module to have greater control and independence over samples to be processed (Pollack [0064]).

Response to Arguments
Applicant’s arguments filed May 20, 2021 have been considered but they are not persuasive.
Applicant argues on Pgs. 1 and 2 of their Remarks section that Malterer does not teach separate supply devices for each analyzer. The Examiner agrees that the original grounds of rejection is insufficient to reject the claims as currently amended. However, Pollack does teach separate supply devices for each analyzer, and has been combined with the teachings of Malterer to reject the claims under 35 U.S.C. 103. Applicant’s amendment necessitated the new ground(s) for rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.M./
Examiner, Art Unit 1798           

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798